                         Case 3:20-mj-00228            Document 1          Filed 09/03/20       Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:20-mj-00228
                                                                    )
                                                                    )
                  Richard Eric Singlestad                           )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    June 28, 2020                in the county of            Multnomah             in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                      Offense Description


18 U.S.C. § 231(a)(3)                           Civil Disorder - Intentionally Obstructing, Impeding, Interfering with Law
                                                Enforcement Officers Engaged in Official Duties




         This criminal complaint is based on these facts:

           See attached affidavit of FBI Special Agent Dominic Sanchez




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Dominic Sanchez
                                                                                              Complainant’s signature

                                                                                     FBI Special Agent Dominic Sanchez
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQHDWBBBBBBBBDPSP
                10:15

Date:        September 3, 2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                         Hon. Jolie A. Russo, U.S. Magistrate Judge
                                                                                               Printed name and title
